Case 13-51548 Doc 53 Filed 11/20/18 Page 1 of 1

UNITED STATES BANKRUPTCY COURT
MlDDLE DISTRICT OF NORTH CAROLINA
Case No. 13-51548
(Chapter 7)

IN RE:
AFFIDAVIT OF SERVICE
TERESA ANN MCGEE,

DEBTOR

 

The undersigned affiant, being duly sworn, deposes and says:

l. That affiant is Bryant T. Aldridge, Jr., attorney for Debtor, is over the age of
eighteen and as such is authorized by law to make this affidavit

2. On November 15 , 2018, l caused to be served the Arnended l\/Iotion to Avoid
Judicial Lien of Portfolio Recovery Associates, L.L.C. on Real Estate, dated November 15, 2018
[Docket No. 50] by causing a true and correct copy to be enclosed securer in a postage pre-paid
envelope and delivered to the following via first class rnail to (l) Portfolio Recovery Associates,
L.L.C., Attn: Officer; and (2) Corporation Service Company.

This thei[f` il day of Novernber, 2018.

 

AFFI T
Sworn to and subscribed before me this

c,.the\" C¢‘-”l» day of vernber, 2018.

 

O]j‘idz`al Szinlafur:/\l{&/ 7ofNol‘arry Public

HEATHEF{ NORMAN

 

'\ Noiarv Pubnc
Notary s Prz'nted or Typed Name ~' Forsyth County, NC

 

My Cornrni s`on EXpires:
1(l//y -' ,Z.D?/ l

